DETAILED ACTION
Applicant’s response, filed 04/22/2022, to the previously presented office action has been considered and made of record. Claims 1, 3-6, 8-9, 11-14, 16-17, and 19-20 are pending further examination.

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks filed 04/22/2022, with respect to the previously present prior art rejections and the currently amended claim-set have been fully considered and are persuasive.  Applicant’s arguments are persuasive for at least the reasoning that each of the currently presented independent claims has been amended to include the previously indicated allowable subject matter of the corresponding previously presented claims 25-27. Therefore, the previously presented prior art rejections of all the currently presented claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-14, 16-17, and 19-20 (now renumbered 1-15 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance: Each of corresponding independent claims 1, 9, and 17 have been amended to incorporate subject matter that was indicated as allowable in the previous office action. Each of previously presented claims 25-27 was cancelled and incorporated into the corresponding independent claims 1, 9, and 17, hence claims 1, 9, and 17 now contain the allowable subject matter of the previously presented dependent claims 25-27. For at least this reasoning independent claims 1, 9, and 17 are in condition for allowance over the known prior art and reasonable combinations thereof. Furthermore, dependent claims 3-6, 8, 11-14, 16, and 19-20 are in condition for allowance for at least the reasoning of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666